DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 23, 2021.
	Applicant’s election without traverse of Inventions II, III in the reply filed on October 23, 2021 is acknowledged.  Examiner notes that Applicant stated “species”, however species were not present.

Information Disclosure Statement
The information disclosure statement(s) filed on June 25, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
Specification
The disclosure is objected to because of the following informalities:
	In Tables I, II, III, the specification recites a Driver/Pixel Ratio and gives the value of “4” for various pixel counts, however in the preceding rows of the table, Driver pitch = 10, Pixel pitch = 40, and thus a Driver/Pixel pitch ratio would seem to be 10/40 = 1/4.  
	Also, the Table I values for Driver Pitch and Pixel Pitch seem inconsistent with paragraph [0059] where it would appear the driver pitch (D) should be larger than pixel pitch (P).  As stated in para. [0059], D = n*P, where n is some number of pixels - i.e. a positive integer, thus D should be greater than P, however Tables I, II, III show D being less than P - i.e. D = 10 um; P = 40um.  Paragraph [0062] states D = 40um, P = 10um, thus it appears the Tables have values which are reversed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 17 recites “a stacked drive circuit comprising a plurality of 1D arrays of drivers, each 1D array of drivers including m drivers” which appears to be new matter.  Specifically, the originally filed specification requires n*m pixels, and thus n*m drivers within a 1D array to drive the n*m pixels.  Examiner requests Applicant to point out the support for the 1D array of drivers to have m drivers for n*m pixels.
	Claims 18-21 are rejected as dependent upon claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 17-21, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the claim recites “each arranged in a single row adjacent and electrically coupled to laterally separated from n rows…” which is unclear as to what is 
	Claim 3 is rejected as dependent upon claim 2.
	As to claim 4, the claim recites “extending away from the driver” which lacks antecedent basis.  Specifically the claim includes “each driver”, “array of drivers”, and “a last driver” and thus it is unclear what is “the driver”.
	As to claim 17, the claim recites “extending away from the driver” which lacks antecedent basis.  Specifically, the claim recites “array of drivers”, “each driver”, and “a last driver” and thus it is unclear what is “the driver”.
	Claims 18-21 are rejected as dependent upon claim 17.
	As to claim 25, the claim recites “extending away from the driver” which lacks antecedent basis. Specifically the claim includes “each driver”, “array of drivers”, and “a last driver” and thus it is unclear what is “the driver”.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hornbeck (US 4,664,746).
As to claim 1, Hornbeck teaches a spatial light modulator (Hornbeck Fig. 4a, b; col. 7:30-32), comprising a two dimensional array of pixels arranged over a surface of a substrate including at least n rows of m pixels (Hornbeck Fig. 4b - pixels (30) being in 3-rows by 1-column (n = 3, m = 1)), each pixel including at least one modulator configured to modulate light incident thereon (Hornbeck Fig. 4b - 30; Fig. 2 - 30; col. 8:19-36), a stacked drive circuit integrally formed on the same substrate (Hornbeck Fig. 4a - 22, 46, 30), including a one-dimensional array of drivers arranged in a single row of n*m drivers adjacent to the 2D array of pixels (Hornbeck Fig. 4b - 1D row of drivers (46)), the single row of n*m drivers having a long axis parallel to the n rows of m pixels (Hornbeck Fig. 4b - 46, 30), wherein each driver in the 1D array of drivers is electrically coupled to at least one pixel and is configured to provide a drive signal to modulate light reflected from the pixel (Hornbeck Fig. 4b - 46; col. 9:60-68; col. 10:1-4).
	As to claim 6, Hornbeck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hornbeck further teaches each modulator comprises a movable piston disposed above an upper surface of the substrate in a spaced apart relation thereto (Hornbeck Fig. 2 - 26, 28) and having a light reflective surface formed on an upper surface of the movable piston facing away from the upper surface of the substrate (Hornbeck Fig. 2 - 26, 28; col. 8:5-13).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck as applied to claim 1 and 6 above, and further in view of Owa et al. (US 2013/0278912 - Owa; cited by Applicant).
	As to claim 5, Hornbeck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a faceplate disposed above an upper surface of the substrate in spaced apart relation thereto and having a first 
	In the same field of endeavor Owa teaches a SLM having a faceplate disposed above an upper surface of a substrate in a spaced apart relation thereto and having a first planar light reflective surface formed on an upper surface facing away from the upper surface of the substrate (Owa Fig. 13 - 34Y, IL2, 32; para. [0123], [124]), and a movable piston having a second planar light reflective surface parallel to the first planar light reflective surface (Owa Fig. 13 - A2, 30; para. [0123], [0124]) so that light reflected from the first and second light reflective surface can be brought into constructive or destructive interference to modulate an amplitude of light reflected from the modulator (Owa Fig. 13 - IL1, IL2, IL3; para. [0123], [0124]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the reflective surfaces and interferences since, as taught by Owa, such modulator are well known in the art for the purpose of reducing pattern error (Owa para. [0009]).
	As to claim 7, Hornbeck teaches all the limitations of the instant invention as detailed above with respect to claim 6, but doesn’t specify each modulator is configured to be displaced by λ/2, where λ is equal to a wavelength of light from a source, and a range of phase modulation of the beam is 0-2π.
.

	Allowable Subject Matter
Claims 22-24, 26-28 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 22-24, 26-28, although the prior art teaches a SLM as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 22, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 25 depends on allowed claim 22.

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 2-3, although the prior art teaches a SLM as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 4, although the prior art teaches a SLM as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yeung (US 9,395,531); Bloom et al. (US 8,730,557); Maeda (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 24, 2022